DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR-20150007609-A), hereinafter Kim, or alternatively, Kim in view of Do et al. (KR-20130098497-A), hereinafter Do.
	The limitation of “for an electric resistance welded pipe” is interpreted as an intended use that does not affect the claimed structure.
Regarding Claim 1, Kim teaches a steel sheet ([0001]) including the elements shown in Table 1.
Table 1
Element
Claim
Kim
Citation
Relationship
C
0.05-0.14
0.05-0.1
[0033]
Within
Si
0.1-1
0.1-1
[0035]
The same
Mn
0.8-1.8
1-2
[0037]
Overlapping
P
0.001-0.02
0.01-0.05
[0046]
Overlapping

0.001-0.01
0.0005-0.01
[0048]
Overlapping
Al
0.1-0.3
0.03-0.45
[0039]
Encompassing
Cr
0.3-1
0.005-0.55
[0041]
Overlapping
Ti
0.01-0.05
0.001-0.15
[0051]
Encompassing
Nb
0.025 or less
0.001-0.15
[0051]
Overlapping
V
0.035 or less
0.001-0.15
[0051]
Overlapping
N
0.001-0.01
0.001-0.01
[0050]
The same
Mn/Si
4-12
1-20
By amounts above


	
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Kim further teaches the microstructure including ferrite ([0092]), martensite ([0105], Table 3), and bainite ([0092]) which is the same as the claimed microstructure comprising a ferrite phase as a matrix phase, a martensite phase, a bainite phase.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Kim does not explicitly disclose the claimed mixture phase composed of a martensite grain and a bainite grain formed inside the martensite grain or the claimed Relational Expression 2: SSGM+B / (M+B+SSGM+B) ≥ 0.6 where, M refers to an area fraction of the martensite phase, B refers to an area fraction of the bainite phase, and SSGM+B refers to an area fraction of the mixture phase.
	Examiner notes that according to [0065]-[0085] the instant specification, the steel plate according to the invention is produced by reheating to 1180-1300˚C, hot rolling at Ar3-1000˚C, first cooling at 20˚C/s or more to 550-750˚C, second cooling at 0.05-20˚C/s for a time according to |t-ta|≤ 2 
	Kim further teaches a process of producing the steel sheet including the steps shown in Table 2.
Process
Specification
Kim
Citation
Relationship
Reheating
1180-1300˚C
1200-1300˚C
[0085]
Within
Hot rolling
Ar3-1000˚C
873-992˚C
Table 2 (FET, FDT)
Within
First Cooling
20˚C/s or more
10-100˚C/s
[0092]
Overlapping

550-750˚C
600-750˚C
[0092]
Within
Second cooling
0.05-20˚C/s
Air cooling
[0093]
Overlapping

|t-ta|≤ 2
4 or more
[0093]

Third cooling
20˚C/s or more
10-100˚C/s
[0094]
Overlapping

(15-35˚C) to 400˚C
25-400˚C
[0094]
Within
Coiling
(15-35˚C) to 200˚C
25-400˚C
[0095]
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Kim would exhibit a value of ta as determined by the examiner of (-10.9)-22.5, and the time of air cooling of 4 seconds or more results in an overlap with the claimed |t-ta|≤ 2.
The air cooling of Kim is not given an explicit rate, however, air cooling would naturally overlap the claimed 0.05-20˚C/s. Furthermore, [0077] of the instant specification states that the claimed SSGM+B structure affects the yield ratio. As discussed below, Kim further teaches a yield ratio within the claimed yield ratio of Claim 3, therefore, a person having ordinary skill in the art would further expect the air cooling of Kim to overlap the claimed cooling rate.
M+B / (M+B+SSGM+B) ≥ 0.6 where, M refers to an area fraction of the martensite phase, B refers to an area fraction of the bainite phase, and SSGM+B refers to an area fraction of the mixture phase to flow naturally from the steel sheet according to Kim.  See MPEP 2145(II).

Alternatively, Kim does not expressly teach a cooling rate as disclosed by the specification.  Do teaches a steel sheet with an overlapping composition and processing to that according to Kim. Do teaches a secondary air cooling which is 10˚C/s or less in order to beneficially secure sufficient ferrite formation ([0063]-[0064]) which overlaps the claimed 0.05-20˚C/s of the second cooling step.
It would be obvious to a person having ordinary skill in the art to apply the specific cooling rate of 10˚C/s or less in an air cooling step according to Do to the processing according to Kim in order to beneficially secure sufficient ferrite formation as discussed above.
Since Kim as modified by Do teaches the composition and processing according to the instant specification, a person having ordinary skill in the art would expect the claimed mixture phase composed of a martensite grain and a bainite grain formed inside the martensite grain or the claimed Relational Expression 2: SSGM+B / (M+B+SSGM+B) ≥ 0.6 where, M refers to an area fraction of the martensite phase, B refers to an area fraction of the bainite phase, and SSGM+B refers to an area fraction of the mixture phase to flow naturally from the steel sheet according to Kim as modified by Do.  See MPEP 2145(II).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, Kim, or Kim as modified by Do teaches the claim elements as discussed above. Kim further teaches a tensile strength of 618-1003 MPa and a yield ratio of 0.66-0.72 (Table 3) which is within the claimed tensile strength of 590 MPa or more and a yield ratio of 0.8 or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 4, Kim or Kim as modified by Do teaches the claim elements as discussed above. Kim does not explicitly teach the claimed when the hot rolled steel plate is welded by an electric resistance welding, a Vickers hardness difference between a weld heat affected zone formed at the time of electric resistance welding and a base material is 30 or less.
Since Kim or Kim as modified by Do teaches the composition, processing, and microstructure according to the instant specification as discussed above, a person having ordinary skill in the art would expect the claimed when the hot rolled steel plate is welded by an electric resistance welding, a Vickers hardness difference between a weld heat affected zone formed at the time of electric resistance welding and a base material is 30 or less to flow naturally from the steel sheet according to Kim as modified by Do.  See MPEP 2145(II).

Response to Arguments
Applicant’s arguments, see P. 5 Par. 4-6, filed 11/19/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 10 Par. 3-6, filed 11/19/2021, with respect to the provisional nonstatutory double patenting rejection have been fully considered and are persuasive.  The provisional nonstatutory double patenting rejection has been withdrawn. 
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
It is noted that the sole argument made against the rejection over Kim asserts that the cooling of Kim is not substantially identical to those of the present application. As discussed in the rejection above, Kim teaches coolings which overlap with those of the present application.
The argument that Do teaches a different chromium content than Kim is not convincing. The chromium of Do is not relied upon in the rejection, Do is relied upon for a cooling rate. Do further does not link the chromium content to the cooling rate which is applied to Kim.
The argument that a person having ordinary skill in the art would not be tempted to apply the cooling rate of Do to Kim is not convincing. As discussed in the rejection above, Do teaches the cooling rate causing sufficient ferrite formation which would cause a person having ordinary skill to be motivated to apply the cooling rate of Do to Kim. Furthermore Do and Kim and drawn to similar steels and a person having ordinary skill in the art would have found the teachings of Do relevant to the teachings of Kim and could have applied the cooling rate of Do to Kim with at least a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736